Citation Nr: 1401011	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  12-32 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a low back condition.


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1984 to February 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  


FINDINGS OF FACT

1.  The Veteran did not perfect an appeal of the January 2002 rating decision that denied service connection for a low back strain, nor was new and material evidence received within the appeal period.

2.  The Veteran's claim to reopen was denied in an August 2003 rating decision which was not appealed and no new and material evidence was submitted within the appeal period.

3.  The Veteran's next claim to reopen was denied in a July 2008 Board decision that was not appealed.

4.  Evidence received since the final July 2008 Board decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back condition.

5.  Resolving reasonable doubt in the Veteran's favor, the most probative evidence of record relates the Veteran's low back condition to his service-connected residuals, right knee injury, and current complete tear of the Anterior Cruciate Ligament (ACL).




CONCLUSIONS OF LAW

1.  The January 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  The August 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

3.  The July 2008 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2008); currently, 38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2013).

4.  Evidence received since the final July 2008 Board decision is new and material; the criteria to reopen the claim for service connection for a low back condition have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

5.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for a low back condition have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.159 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

In this decision, the Board grants entitlement to service connection for a low back condition, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.



New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  See 38 U.S.C.A. § 5103A (f) (West 2002 & Supp. 2013).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2013) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.

In May 2000, the Veteran filed a claim to establish service connection for a low back strain, to include as secondary to service-connected disability of residuals, right knee injury, and current complete tear of the ACL.  The claim was denied by the RO in a January 2002 rating decision.  The Veteran did not perfect his appeal, nor was new and material evidence submitted within one year.  Accordingly, the decision became final.  38 U.S.C. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  In July 2003, the Veteran filed a petition to reopen the claim.  An August 2003 rating decision denied his petition, finding that there was not new and material evidence sufficient to reopen the claim.  This decision was not appealed and no new and material evidence was submitted within the appeal period, therefore, the August 2003 rating decision is also final.  38 U.S.C. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  In February 2005, the Veteran again petitioned to reopen the claim, and thereafter perfected an appeal to the Board.  In a September 2007 decision, the Board remanded the Veteran's appeal to ensure that the Veteran received proper notification in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran's petition was readjudicated and denied in a March 2008 Supplemental Statement of the Case.  In July 2008, the Board denied the Veteran's petition to reopen his claim of entitlement to service connection for a low back disorder, finding that the evidence, while new, did not related to a previously unestablished fact and therefore was not material.  Namely, it did not address whether the Veteran's low back condition was related to active service.  The July 2008 Board decision was not appealed and is final.  38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2008); currently, 38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2013).  In April 2010, the Veteran filed another petition to reopen.  A May 2011 rating decision reopened the Veteran's claim on the basis of new and material evidence, but confirmed and continued the previous denial of the claim on the merits. 

Although the RO reopened the previously denied claim, the Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, despite the fact that the RO has already determined that new and material evidence sufficient to reopen the Veteran's previously denied claim for service connection had been received, the Board will proceed to adjudicate the issues of new and material evidence in the first instance. 

The July 2008 Board decision declined to reopen the Veteran's claim because it found that the Veteran had not submitted evidence addressing whether his low back disorder was related to active service; the absence of which had been the basis of the January 2002 denial on the merits.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the July 2008 Board decision that addresses this basis.

Evidence associated with the claims file since the July 2008 Board decision includes VA and private treatment records, a letter from the Veteran's chiropractor, Dr. Sargent, a March 2011 VA examination report, and lay statements from the Veteran.  All the evidence is new because it was not of record at the time of the July 2008 Board decision.  The letter from Dr. Sargent, the March 2011 VA examination report, and December 2009 and March 2012 VA treatment notes are material because they relate to unestablished facts necessary to substantiate the Veteran's claim of entitlement to service connection for a low back condition.  Specifically, the letter from Dr. Sargent, the March 2011 VA examination report, and December 2009 and March 2012 VA treatment notes all provide medical opinions concerning the etiology of the Veteran's low back condition.  Thus, the Board finds that new and material evidence has been received since the prior final denial of these claims in the July 2008 Board decision.  Shade, 24 Vet. App. at 117.  On that basis, the Veteran's claim to entitlement for service connection for a low back condition, to include as secondary to residuals, of a right knee injury, and current complete tear of the ACL, is reopened.

Service Connection for a Low Back Condition

The Veteran claims that his current low back condition is related to his period of active service, to include his service-connected residuals, of a right knee injury, and current complete tear of the ACL.  

Service connection may be established for a disability resulting from diseases or injuries, which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

The record clearly demonstrates the presence of a diagnosed back condition.  The Veteran was diagnosed with lumbar myofascial strain with mild left sided radiculitis at the March 2001 VA examination.  At the May 2011 VA examination, the Veteran was diagnosed with degenerative disc disease of the lower back.  Accordingly, Shedden element (1) has been demonstrated.  

The record also demonstrates the presence of an in-service injury.  Service treatment records from October and March 1989 indicate the Veteran was treated for a lumbar strain.  Additionally, on his January 1990 Report of Medical History the Veteran reported recurrent back pain.  Accordingly, Shedden element (2) has also been demonstrated.  

Concerning Shedden element (3), evidence of a nexus between the Veteran's in-service lumber strain and his current low back condition, the Board notes that there are conflicting nexus opinions of record.  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993). 

In evaluating the probative value of competent medical evidence, the Court has stated in pertinent part: 

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator... 

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

The Board has reviewed the conflicting evidence of record and notes certain strengths and weaknesses with each of the opinions.  Evans v. West, 12 Vet. App. 22, 30 (1998) (stating that the Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim). 

VA treatment record dated December 2000 noted that the Veteran presented reporting lower back pain.  The Veteran stated that he worked for the United States Postal Service (USPS) moving mail, where he had to bend repetitively.  The VA physician diagnosed the Veteran with lower back and right knee pain secondary to his ACL tear.  The treatment note, however, did not provide any explanation or rationale for the opinion and, thus, is of limited probative value.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that an opinion is considered probative if it is definitive and supported by detailed rationale).  

The Veteran was provided a VA examination in March 2001.  At the examination, the Veteran reported that he had lumbar spine pain that came and went.  He also stated that when the pain flared up, he had pain throughout his entire back.  The Veteran was diagnosed with a lumbar myofascial strain with mild left sided radiculitis.  The VA examiner opined that the claimed disability of the lumbar spine was not proximately due to the Veteran's service-connected disability of the right knee.  The VA examiner explained that the Veteran's work activities at the USPS, which included bending, stooping, and lifting, led to his lower back problems. 

A VA treatment record dated May 2001 noted that the Veteran had a history of chronic low back pain and sciatica.  The VA physician opined that all of the Veteran's arthritic symptoms were a direct result of his knee trauma.  The physician explained that the Veteran's back injury was due to lifting at his USPS job while trying to predominantly use his left leg.

In a November 2007 statement in support of claim, the Veteran reported that his low back injury occurred during active service and that his medical discharge was the result of his low back and right knee injuries.  The Veteran also stated that he did not hurt his back at his USPS job, but rather had exacerbated or reinjured it. 

In a December 2009 VA treatment note, a VA nurse practitioner noted that the Veteran's treatment records suggested that the Veteran's low back pain started during active service.  She stated that while he did reinjure his back, it appeared that the initial event occurred while in active service.  However, the opinion did not provide any explanation or rationale, and therefore is of limited probative value.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that an opinion is considered probative if it is definitive and supported by detailed rationale).  

In a March 2010 letter, Dr. Sargent, the Veteran's chiropractor, reported that the Veteran presented to his office with head, neck, and back pain that developed as a result of the Veteran's service connected injuries, which occurred in 1989.  Dr. Sargent went on to opine that the Veteran's service-connected right knee disability had led to, and was related to, his low back injuries.  Dr. Sargent noted that magnetic resonance imaging (MRI) findings of the Veteran's lumbar spine showed mild to moderate degenerative disc disease at multiple levels and disc herniation that affected the L4 and L5 nerve roots.  He also noted that electromyography (EMG) studies showed abnormal findings and evidence of chronic radiculopathy of the L5 nerve root.  Dr. Sargent opined that it was more likely than not that the ongoing lumbar disc disease and nerve root radiculopathy were secondary to the Veteran's service connected right knee disability.  Dr. Sargent explained that this was caused by the Veteran's bilateral leg muscle imbalance, prolonged altered gait and posture, and prolonged biomechanical misalignments of the ankles, knees, hips, sacrum, and spine joints. 

The Veteran was provided another VA examination in March 2011.  After reviewing the claims file and examining the Veteran, the VA examiner diagnosed the Veteran with degenerative disc disease (DDD) of the lower back.  The VA examiner opined that the Veteran's DDD was less likely as not related to his service-connected right knee injury.  The examiner explained that medical literature revealed that DDD of the back can occur without any relationship to other orthopedic issues and can be of an idiopathic nature.  The examiner noted that the Veteran had knee surgery in 1989 and was subsequently walking without issues.  The examiner stated that this decreased the possibility that there was a relationship between his lower back condition and his right knee disability.  The examiner acknowledged that literature also revealed that a chronic disabling injury, such as a knee injury, could aggravate a back issue, but he opined that such aggravation was not apparent in this case.  

The Board finds that the March 2011 VA examination report is inadequate for purposes of determining secondary service connection.  Although the examiner opined that the Veteran's DDD was not related to his service-connected knee injury, he did not opine whether the Veteran's DDD was aggravated or permanently worsened by his service-connected knee condition.  Allen v. Brown, 7 Vet. App. 439, 449 (1995); El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (holding that an examiner must address both aggravation and causation of the claimed disability).  Additionally, the VA examiner's opinion was conclusory and did not provide an adequate rationale.  Although the examiner cited medical literature to show that DDD could be related to a chronic disabling injury, or could be of an idiopathic nature, the examiner did not provide an explanation for finding that the Veteran's condition was idiopathic and not related to his service-connected right knee injury.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (noting that to be adequate the examination report must "sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion."); see also, Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Accordingly, the opinion is inadequate for adjudicating the Veteran's appeal. 

In a March 2012 VA treatment note, a VA physician noted that he agreed with the December 2009 nurse practitioner's note, which stated that the Veteran sustained the initial injury to his back during active service.  Like the referenced December 2009 treatment note, the March 2012 VA physician's opinion did not provide any explanation or rationale for the opinion and therefore it is afforded little probative weight.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

After reviewing the various nexus opinions, the Board finds that the March 2010 letter from Dr. Sargent and the May 2001 VA treatment record are the most probative evidence of record.  Both opinions were based on physical examination of the Veteran, his reported medical history, and provided an adequate explanation and rationale in support of the proffered opinion.

Resolving all doubt in favor of the Veteran, the Board finds that the Veteran's low back condition is related to his service-connected residuals, right knee injury, and current complete tear of the ACL.  Accordingly, the Board resolves the benefit of the doubt in favor of the Veteran.  Service connection for a low back disability is granted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

ORDER

New and material evidence having been received; the claim of entitlement to service connection for a low back condition is reopened.

Entitlement to service connection for a low back condition, to include as secondary to service-connected disability of residuals, right knee injury, and current complete tear of the ACL, is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


